Rao, Chief Judge:
The merchandise covered by the instant protest consists of calendars for the year 1962 which were assessed with duty at the rate of 15 cents per pound pursuant to the provision in paragraph 1406 of the Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T.D. 51802, for “All articles provided for in the provisions of paragraph 1406, Tariff Act of 1930, for ‘all articles other than those hereinabove specifically provided for in this paragraph’,” not exceeding' twelve one-thousandths of one inch in thickness.
It is claimed in said protests that said calendars are dutiable at only 5 cents per pound in said paragraph 1406, as modified, supra, as all such articles exceeding twenty one-thousandths of one inch in thickness.
This protest has been submitted for decision upon a written stipulation of counsel for the respective parties hereto which reads as follows:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, subject to the approval or the court, that the articles on the invoice covered by the above protest that were assessed with duty at 15⅜⅝ per pound under Paragraph 1406 Tariff Act of 1930 as modified, T.D. 51802, consist of calendars for the year of 1962 exceeding twenty one-thousandths of one inch in thickness and composed of 7 sheets of paper lithographically printed in whole or in part from stone, gelatin, metal, or other material, mounted at the top with a metal binder, and that said calendars are similar in all material respects to the merchandise that was the subject of decision in the case of Inter-Maritime Forwarding Co., Inc. v. United States, C.D. 2633, and therein held classifiable under Paragraph 1406 of the same Act as modified, T.D. 51802, with duty at 5 cents per pound, and the record in said decision is incorporated herein.
*71Plaintiff limits its claim to classification with duty at 50 per pound under Paragraph 1406 Tariff Act of 1930 as modified by T.D. 51802.
The above-named protest is submitted for decision upon this stipulation.
The record in said case has been received in evidence herein.
Upon the agreed facts and the cited authority, we hold the merchandise here in question to be dutiable at the rate of 5 cents per pound within the provisions of said paragraph 1406, as modified, supra, for articles provided for in said paragraph 1406, as originally enacted, within the provision for “all articles other than those hereinbefore specifically provided for in this paragraph,” exceeding twenty one-thousandths of one inch in thickness. To the extent indicated, the specified claim in the protest is sustained. All other claims are, however, overruled.
Judgment will be entered accordingly.